NO. 12-11-00070-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

BILLY G. COLVIN,                             §              APPEAL FROM THE 87TH
APPELLANT

V.                                           §              JUDICIAL DISTRICT COURT

T.D.C.J.–C.I.D.,
APPELLEE                                     §              ANDERSON COUNTY, TEXAS

                               MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on January 10, 2011. Under
rule of appellate procedure 26.1, the notice of appeal must be filed within thirty days after the
judgment is signed. See TEX. R. APP. P. 26.1. Therefore, his notice of appeal was due to have
been filed no later than February 9, 2011. Appellant’s notice of appeal was not filed until
February 18, 2011. Because Appellant’s notice of appeal was not filed on or before February 9,
2011, it was untimely.
       On March 4, 2011, this court notified Appellant pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3 that his notice of appeal was untimely. Appellant was further informed
that the notice of appeal was filed before the deadline for a motion to extend time for filing the
notice of appeal as provided in Texas Rule of Appellate Procedure 26.3. Therefore, our notice
continued, a motion to extend the time for filing would be implied in accordance with Verburgt
v. Dorner, 959 S.W.2d 615, 615 (Tex. 1997). Appellant was notified, however, that the appeal
would be dismissed for want of jurisdiction unless he notified the court in writing, on or before
March 14, 2011, of facts that reasonably explain his need for an extension of time to file the
notice of appeal. See id. The deadline for responding to this court’s notice has expired, and
Appellant has not responded to the March 4, 2011 notice. Consequently, this court is without
jurisdiction of the appeal. See id.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered March 16, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2